This matter is before this court upon the filing of a report in the office of the Clerk of this court by the Board of Commissioners on Character and Fitness, recommending that the applicant, Gillian R. Holzhauser, not be approved and that she not be permitted to reapply for admission to the practice of law in Ohio. Upon consideration of the motion of the special investigator for the board, Timothy J. Ucker, for leave to file brief instanter,
IT IS ORDERED by the court that said motion for leave to file brief instanter be, and the same is hereby, granted.